DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/336,519 filed on June 02, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-14 and 17 of U.S. Patent No. 10,595,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current claims 1-6, 8-16 and 18-20  are similar to claims 1, 2, 4, 6-14 and 17  and are met by the claims of the cited patent. 
Table 1 below shows the comparison between the current claims and the claims of the cited patent. 
TABLE 1
Current claims 
Patent No. US 10,595,716 claims
1. A portable surgical visualization kit comprising: a camera configured to captured live feed images; viewing equipment configured to receive and display the captured 
2. The kit of claim 1, wherein the stand is configured for releasable assembly and disassembly, wherein the viewing equipment is located remote from the stand and camera.
11. The kit of claim 1, wherein the dimensions are 22 inches or less×14 inches or less×9 inches or less.
3. The kit of claim 1, wherein the stand is attached to the case and extends therefrom in operation of the viewing equipment.
4. The case of claim 1, wherein the stand is intregal to the case.
5. The kit of claim 1, further comprising: a battery; and a light source; wherein the case is further configured to house the battery, the stand, and the light source; and wherein the stand is further configured to support the light source.



6. The kit of claim 1, wherein the stand is configured to position the camera along three orthogonal axes and to rotate the camera about the three orthogonal axes.
7. The kit of claim 1, wherein the stand comprises: a base; a first arm configured for attachment to the base; a second arm 

8. The kit of claim 7, wherein the base, the first arm, the second arm, and the rotatable elbow joint are each configured for releasable assembly.
9. The kit of claim 1, wherein the camera is a three-dimensional camera with voice activated zoom and positioning.
10. The kit of claim 1, wherein the case is dimensioned to comply with commercial airline carry-on luggage requirement.
12. The kit of claim 1, wherein the camera, viewing equipment, and processor are configured to fit within the dimensions of a 22 inches or les×14 inches or less×9 inches or less volume.
13. The kit of claim 1, wherein the case includes a total volume of 2,772 cubic inches or less.
14. The kit of claim 1, further comprising a base that supports the stand and camera, wherein the base is stable and balanced when the camera and stand rotate about three orthogonal axes, wherein the case is also configured to house the base.

15. The kit of claim 1, wherein the viewing equipment displays the images in stereo.
16. A portable surgical system comprising: a camera configured to capture live feed images; viewing equipment configured to receive and display the captured live feed 
19. The system of claim 16, wherein the case dimensions are 22 inches or less×14 inches or less×9 inches or less.

17. The system of claim 16, wherein the stand is attached to the case and extends therefrom in operation of the viewing equipment.

18. The system of claim 16, wherein the stand is configured to position the camera along three orthogonal axes and to rotate the camera about the three orthogonal axes.
20. The system of claim 16, wherein the camera, viewing equipment, and stand are configured to fit within the dimensions of a 22 inches or less×14 inches or less×9 inches or less in volume.


2. The kit of claim 1, wherein the processor is configured to couple to the viewing equipment via a wireless connection.
3. The kit of claim 1, wherein the processor is configured to couple to the viewing equipment via a wired connection.

4. The kit of claim 1, further comprising: a battery; and a light source; wherein the case is further configured to house the battery, the stand, and the light source; and wherein the stand is further configured to support the light source.
5. The kit of claim 4, wherein the light source is a high luminosity light source configured to deliver at least one of coaxial light or collimated light.
6. The kit of claim 1, wherein the stand is configured to position the camera along three orthogonal axes and to rotate the camera about the three orthogonal axes.

7. The kit of claim 1, wherein the stand comprises: a base; a first arm configured for 
8. The kit of claim 7, wherein the base, the first arm, the second arm, and the rotatable elbow joint are each configured for releasable assembly.

9. The kit of claim 1, wherein the camera is a three-dimensional camera with voice activated zoom and positioning.
10. The kit of claim 1, wherein the case is dimensioned to comply with commercial airline carry-on luggage requirement.



11. The portable surgical visualization kit of claim 1, wherein the case includes a total volume of 2,772 cubic inches or less.
12. The portable surgical visualization kit of claim 1, further comprising a base that supports the stand and camera, wherein the base is stable and balanced when the camera and stand rotate about three orthogonal axes, wherein the case is also configured to house the base.
13. The portable surgical visualization kit of claim 1, wherein the viewing equipment displays the images in stereo.
14. A portable surgical system comprising: a camera configured to capture live feed 
15. The system of claim 14, wherein the processor is configured to couple to the viewing equipment via a wireless connection.
16. The system of claim 14, further comprising a light source, wherein the light source is a high luminosity light source configured to deliver at least one of coaxial light or collimated light.
17. The system of claim 14, wherein the stand is configured to position the camera along three orthogonal axes and to rotate the camera about the three orthogonal axes.
18. The system of claim 14, wherein the stand comprises: a base; a first arm configured for attachment to the base; a second arm configured for attachment to the camera; and a rotatable elbow joint coupled between the first and second arms; wherein at least one of the first and second arms is a telescoping arm.
19. The system of claim 14 wherein the visor includes optical loupes.
20. The system of claim 14, wherein the visor includes digital loupes.





Claim objection
Claim 4 is objected to due to the following informalities: 
In claim 4 the word “intregal” contains typographical error. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 17 recite the limitation “wherein the stand is attached to the case and extends therefrom in operation of the viewing equipment.” It is unclear what is meant by “in operation of the viewing equipment,” thereby renders the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Operation Microscope Quality Optics” Inami Ophthalmic Instruments hereinafter referred to as Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) and Blanco (Patent No. US 6,454,097 B1).

Regarding claim 1, Inami L-0940 series teaches a portable surgical visualization kit comprising: a camera (page 4: a camera) configured to captured live feed images (page 4: “Pixel Filer” software for displaying live view image); viewing equipment configured to receive and display the captured live feed images (page 4: See the eye image displayed using “Pixel Filer” software configured to obtain and display a live view image. See also the attached screenshot from Facebook video live view button using the “Pixel Filer” software); a stand configured to support the camera (page 4; a stand with a clamp base); and a case configured to house the camera, (page 4:  a carrying case for the stand and the microscope).  

However, Cortinovis discloses the viewing equipment includes a visor upon which the captured live feed images are displayed (Figs. 1-4, HMD 104/254, ¶0028-Video images obtained by camera module 108 in real time are processed and fed to HMD 104); a processor in communication with the camera and the viewing equipment (¶0026-  Interface Processing Unit (IPU) 102 includes a Central Processing Unit (CPU) with an internal memory device 120, a flash memory device 122, a camera control unit 124… an On Screen Display (OSD) unit 148 for each HMD connected to the system, a HMD driver 136, a HMD inverting driver 138).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series to include the feature of viewing equipment includes a visor upon which the captured live feed images are displayed and   a processor in communication with the camera and the viewing equipment as taught by Cortinovis for enabling an operator to perform a surgical procedure without having to remove his eyes from the operating field (Cortinovis: abstract).
Furthermore, Blanco (col. 6, lines 31-39) discloses a first aid kit comprising a case having a dimension of about 335mm (13.2 inches) x328mm (12.9inches) xll8mm (4.6inches). Thus, Blanco teaches the limitation a case configured to house the camera, the viewing equipment, and the stand. Note that according to the current application (para. [0046]) the case 
Thus, it would have been obvious to one of ordinary skill in the art before the effective time of the invention to modify Inami L-0940 series in view of Cortinovis to include a case configured to house the camera, the viewing equipment, and the stand, as taught by Blanco, in order to transport the medical device during medical emergency situation (Blanco: col. 1, lines 4-8).
Regarding claim 2, Inami L-0940 series in view of Cortinovis and Blanco teaches the kit of claim 1. Additionally, Inami L-0940 series further discloses wherein the stand is configured for releasable assembly and disassembly (Page 4 assembled L-0940SD microscope. See the assembly instruction video for L-0940SD on Facebook URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/). 
Furthermore, Cortinovis discloses wherein the viewing equipment is located remote from the stand and camera (See Fig. 4A, HMD worn by the user 600 is located remote from the stand 410 and the camera module 430).  The motivation statement set forth above with respect to claim 1 applies here. 

sic] to the case (page 4: “L-0940SD can be securely contained in a high quality lockable carrying casing”).  

Regarding claim 6, Inami L-0940 series in view of Cortinovis and Blanco teaches the kit of claim 1. Additionally, Inami L-0940 series further discloses wherein the stand is configured to position the camera along three orthogonal axes and to rotate the camera about the three orthogonal axes (Inami L-0940SD microscope with built-in camera is configured to rotate at various rotation axes. See the video on Facebook the  URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/). 

Regarding claim 9, Inami L-0940 series in view of Cortinovis  and Blanco teaches the kit of claim 1. Cortinovis further discloses wherein the camera is a three-dimensional camera (¶0027- a stereoscopic camera) with voice activated zoom and positioning (¶0029- The instructions transmitted by the operator controller unit via the operator controller interface unit 132 can include focusing the cameras 114, changing the zoom values…Operator (not shown) using system 1 can use input device 220 to instruct CPU 230 of IPU 200 to perform certain operations. Command data can be fed to IPU 200 by touch, pointing device dick, finger tap, voice, or by any other suitable means suitable for a human operator). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claims 10-13, Inami L-0940 series in view of Cortinovis  and Blanco teaches the kit of claim 1. Blanco further teaches wherein the case is dimensioned to comply with commercial airline carry-on luggage requirement, wherein the dimensions are 22 inches or lessx14 inches or lessx9 inches or less, wherein the camera, viewing equipment, and processor are configured to fit within the dimensions of a 22 inches or lessx14 inches or lessx9 inches or less volume, wherein the case includes a total volume of 2,772 cubic inches or less (col. 6, lines 31-39: a case having a dimension of about 335mm (13.2 inches) x328mm (12.9inches) xll8mm (4.6inches). Note that Blanco’s casing dimension meets the airline carry-on luggage requirement).  The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 14, Inami L-0940 series in view of Cortinovis  and Blanco teaches the kit of claim 1. Additionally,  Inami L-0940 series discloses a base that supports the stand and camera, wherein the base is stable and balanced when the camera and stand rotate about three (page 4; a stand with a clamp base. See the Facebook video the microscope being rotated stably URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/), wherein the case is also configured to house the base (Note that  Inami L-0940SD’s  case is configured to house the base. See Facebook video URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/ ) .  

Regarding claim 15, Inami L-0940 series in view of Cortinovis  and Blanco teaches the kit of claim 1. Cortinovis further teaches wherein the viewing equipment displays the images in stereo (¶0034-Preferably magnified stereoscopic video image of operative field 300 is displayed stereoscopically on HMD 254). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 16, the claim is directed to a portable surgical system and recited limitations analogous to claim 1. Therefore, claim 16 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 18, the claim recites limitation similar to claim 6. Therefore, claim 18 is rejected due to same reason set forth above with respect to claim 6.
. 

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) and Blanco (Patent No. US 6,454,097 B1) as applied to claim 1, and further in view of  Cohen et al. (Pub. No. US 20130317335 A1).

Regarding claim 3, Inami L-0940 series in view of Cortinovis  and Blanco do not teach wherein the stand is attached to the case and extends therefrom in operation of the viewing equipment. 
However, Cohen discloses wherein the stand (Figs. 10-16, element 220/228) is attached to the case (element 202) and extends therefrom in operation of the viewing equipment (¶0027: Fig. 15, a position for use. See also Figs. 20-21). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series in view of Cortinovis  and Blanco by incorporating the teaching of Cohen for providing a transportation means for the medical device (Cohen: ¶0002). 

Regarding claim 17, the claim is directed to a portable surgical system and recites limitations analogous to claim 3. Therefore, claim 17 is rejected due to similar reasons set forth above with respect to claim 3. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) and Blanco (Patent No. US 6,454,097 B1) as applied to claim 1, and further in view of  “Tether Tools StrapMoore” available on  Amazon.com in 2012 https://www.amazon.com/Tether-Tools-SSMRST-StrapMoore/dp/B007E4VL26/ref=pd_sbs_1?pd_rd_w=GcFL2&pf_rd_p=ed1e2146-ecfe-435e-b3b5-d79fa072fd58&pf_rd_r=KFZQ2CR1YVJYT8EBJ5Z0&pd_rd_r=89528cc4-80de-43c9-91bd-5adc72088cfe&pd_rd_wg=iuN9r&pd_rd_i=B007E4VL26&psc=1.

Regarding claim 5, Inami L-0940 series in view of Cortinovis  and Blanco teach the kit of claim 1. Cortinovis  further discloses a light source (Fig. 4A, ¶0040- lighting apparatus 426), and wherein the stand is further configured to support the light source (support 410).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series to include a light 
Inami L-0940 series in view of Cortinovis  and Blanco is silent regarding a battery, . 
However, Tether Tools StrapMoore discloses a battery pack attached to a tripod (See pages 1-4 of Tether Tools StrapMoore document). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inami L-0940 series in view of Cortinovis to include a battery as taught by Tether Tools StrapMoore, for powering the light source or the camera. 
Furthermore, Blanco (col. 6, lines 31-39) discloses a first aid kit comprising a case having a dimension of about 335mm (13.2 inches) x328mm (12.9inches) xll8mm (4.6inches). Thus, Blanco teaches the limitation wherein the case is further configured to house the battery, the stand, and the light source. Note that according to the current application (para. [0046]) the case is dimensioned to enable the surgical system to comply with carry-on luggage requirements on commercial airline flights, e.g., having dimensions of approximately 22"xl4"x9" or less. Moreover, it should be noted that any carry-on luggage complying with a commercial airline flight requirement meets the above limitation of claim 1. The motivation statement set forth above with respect to claim 1 applies here. 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inami L-0940 series in view of Cortinovis et al. (Pub. No. US 2005/0090730 A1) and Blanco (Patent No. US 6,454,097 B1) as applied to claim 1, and further in view of Hoppl et al. (PN 3,637,233).
(See Inami L-0940SD image reproduced and annotated below “1”); a first arm configured for attachment to the base (“2”); a second arm configured for attachment to the camera (“4’); and -18-BIO-P001-US-02 a rotatable elbow joint coupled between the first and second arms (“3”).        

                      
    PNG
    media_image1.png
    708
    782
    media_image1.png
    Greyscale

 Inami L-0940 series in view of Cortinovis  and Blanco is silent regarding wherein at least one of the first and second arms is a telescoping arm.
However,  Hoppl teaches wherein at least one of the first and second arms is a telescoping arm (col. 2, lines 1-2: an adjustable support column 13 comprising two telescopically connected members).

Regarding claim 8, Inami L-0940 series in view of Cortinovis and Blanco teaches the kit of claim 7. Additionally,  Inami L-0940 series discloses wherein the base (See Inami L-0940SD image reproduced  and annotated above “1”), the first arm (“2”), the second arm (“4”), and the rotatable elbow (“3”) joint are each configured for releasable assembly (Inami L-0940SD each are configured for releasable assembly. See L-0940SD assembly video on Facebook URL https://www.facebook.com/inami.japan/videos/l-0940sd-inami-portable-operation-microscope/10150152180420888/).
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488